Hoar, J.
"Under the will and codicil of Thomas Brewer, the executors took only an estate for years, and the demandants, subject to a life estate of the widow, took the fee in the premises demanded in this action. By the will, no title in the real estate passed to the executors. By the codicil, in order the better to effectuate the intention expressed by the testator in his will, that his real estate should not be sold for ten years, he directed the executors to retain the whole of the estate, and to pay to his widow only such parts of the income as they should not think it necessary to appropriate to the payment of debts. He gave them power to mortgage the estate during that term; and directed them, in a certain event, to apply a part of the income to the support of the family of one of his sons. We can find in these provisions no implication that the estate of the executors should continue more than ten. years, and it is not expressly limited in any other manner.
The rule of law is well settled, that where trustees are directed to receive and apply profits of land for a limited time only, and there is no express limitation of their estate, they take a lega» *349catate for that time, and no longer. Fay v. Taft, 12 Cush. 448, and cases there cited. The rule is fully considered and stated in Doe v. Simpson, 5 East, 162. Where the purposes of a trust can be answered by a less estate than a fee simple, a greater interest than is sufficient to answer such purpose shall not pass. Manning’s case, 8 Co. 96. Co. Litt. 42 a.
It then appears that, when this action was brought, the demandants, as residuary devisees, were owners of the fee, the life estate of their mother having terminated by her death, and the executors holding the unexpired estate for years. The power to mortgage, which the codicil gave to the executors, not having been exercised, does not affect the title now in controversy.
To the writ of entry brought by the demandants, the tenants pleaded nul disseisin, and the trial was simply upon that issue. The tenants proved no title whatever to the land in themselves ; and relied in defence wholly upon the facts, 1st, that there was an estate in the executors when the action was commenced; and, 2dly, that a lease for one year had been made by the executors to one Eliza Keene, who had demanded possession under it, but had not entered, which lease had not expired at the date of the writ. Under their plea they could not deny their own seisin and holding of the premises. Not proving that these were rightful, they could only defend by controverting the seisin of the demandants.
It is now argued for the tenants that the action could not be maintained, because the demandants had no right of entry upon the demanded premises. It was undoubtedly competent for them to disprove the demandants’ seisin, if they could. But proof of a tenancy for years in a third person does not disprove it. The demandants were the only persons seised of a freehold, and therefore the only parties in interest who could maintain a real action. A tenant for years has no seisin. But by Gen. Sts. c. 134, § 3, it is provided that no writ of entry “ shall be maintained unless the demandant has at the time of commencing the same a right of entry into the premises.”
The answer to this is, that the demandants had a right of entry, in the sense in which that term is used in the statute. It *350does not mean the right of possession as between landlord 0and tenant for years, but the right to go upon the land for the purpose of regaining the seisin. Thus it is said that a right of entry in the lessor is necessary to maintain the action of ejectment. Stearns on Real Actions, 55. The possession of a tenant for years is the possession of his landlord. Until the reign of Edward III. a lessee for years ousted by a stranger had no remedy by which to recover his estate, but to apply to his lessor to bring a real action to recover back the seisin of the freehold from the trespasser; and then the lessor having obtained the seisin, the tenant’s right to have his term again attached, and it became revested in him. Smith on Land. & Ten. 10. And as between the owner of the fee and the disseisor, the right of entry accompanies the lawful seisin ; the disseisin having ousted and dispossessed the tenant as well as the landlord; and the entry operating to restore the rights of both. The demandants’ seisin undoubtedly gave them a right of entry, carrying with it the right of possession, against all persons except the tenants for years. But the tenants for years had been dispossessed by the disseisin ; and so no possession of theirs could be violated by the demandants’ entry. And there are authorities for the doctrine that the owner of the reversion has a right of entry on a tenant for years, without dispossessing him, as to view in respect of waste, to demand rent where a rent is reserved, to repair or the like, without any express reservation, though it is usual expressly to reserve this right in leases. Bro. Ab. Tresp. 97. Hunt v. Dowman, Cro. Jac. 478.
The sub-lease to Mrs. Keene stands on the same ground, with the additional objection that in her case there had been no entry made under it, and that she had therefore no possession- even sufficient to maintain trespass against a wrongdoer.
The tenants’ claim for improvements or betterments is concluded by the finding of the court, as a fact, that the tenants did not hold the premises under a title which they had reason to believe good. We cannot revise this finding. It does not ever appear that all the facts upon which it was made are reported. If they are, it would seem that the tenants did not understand *351that they entered or held under any title, but under a paroi contract which could not be enforced. This point, however, is not open. Exceptions overruled.